OPINION — AG — ** DUAL OFFICE HOLDING ** AN INDIVIDUAL WHO IS BOTH A COUNTY OFFICER (OR DEPUTY) AND A NOTARY PUBLIC, MAY SERVE IN THE FULLEST CAPACITY AS A NOTARY PUBLIC, IF HE CONTINUES TO GIVE HIS PERSONAL ATTENTION TO THE DUTIES OF THE COUNTY OFFICE HELD BY HIM (OR IN WHICH HE IS A DEPUTY), AND CONTINUES TO PERFORM ALL THE DUTIES OF THE SAID OFFICE IN THE MANNER AND FOR THE COMPENSATION OR FEE, IF ANY, PRESCRIBED BY LAW; AND THAT WHERE A PARTICULAR ACT MAY BE PERFORMED BY SUCH INDIVIDUAL EITHER AS A DUTY OF THE COUNTY OFFICE HELD BY SUCH INDIVIDUAL OR AS A NOTARY PUBLIC, THE SAID ACT SHOULD BE PERFORMED AS COUNTY OFFICER, OR AS NOTARY PUBLIC, IN ACCORDANCE WITH THE DESIRES OF THE PERSON REQUESTING THE PERFORMANCE OF SAID ACT. CITE: 51 Ohio St. 6 [51-6] (RICHARD H. HUFF)